DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 22-40 are pending.
Claims 22-34 and 39-40 are rejected below.
Claims 35-38 are allowed.


Response to Arguments
Applicant’s arguments, see pages 6-9, filed 12-3-20, with respect to 35 USC 112 and 35 USC 103 have been fully considered and are persuasive. The Applicant has explained the explicit definitions of the claimed terminology that was unclear. As such the previous rejections have been removed.  Examiner thanks the Applicant for the clear and concise response and the clarification of the record.  As such, the 35 USC 112 and 35 USC 103 of claims 22-38 has been withdrawn. The newly amended claims have new 35 USC 112 issues as can be seen below.  Examiner believes these can be clarified and requests an interview with the applicant.  It is believed that an AF response may be all that it is needed to overcome the current rejection and move the claims toward allowability.  Examiner highly suggests that the Applicant reach out to the Examiner prior to filing an after-final or RCE.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-34 and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 22 and 25 the term balancing is used and it is unclear on what this means and how it is implemented.  It is unclear if this equates to the term align as presented in the other claims.  Examiner requested clarification on what and how the balancing is and takes place. After review of the specification an explicit definition could not be ascertained. As stated above, an interview would likely clarify the issues and move the application toward allowability. 

Allowable Subject Matter
Claims 23-38 are allowed.

The reason for allowance are because the prior art of record does not teach the limitations as defined by applicant in the most recent response. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN L LAUGHLIN/           Primary Examiner, Art Unit 2119